Citation Nr: 0913716	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for aortic aneurysm, 
status post heart valve replacement, for accrued benefits 
purposes.  

2.  Entitlement to service connection for Marfan's syndrome, 
for accrued benefits purposes.  

3.  Entitlement to service connection for the cause of the 
Veteran's death.  

4.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant is the widow of a deceased Veteran who had 
active duty service from May 1963 to May 1966.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2006, the Board remanded the above matter for further 
development.  

The appellant's claim for entitlement to dependent's 
educational assistance under 38 U.S.C. Chapter 35 is being 
deferred as it is intertwined with the claims being remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  In the context of a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

Notice provided in this case does not comport with the 
standards set out in Hupp.  The March 2003 and June 2006 
notice letters did not state what conditions the appellant's 
deceased spouse was service connected for at the time of his 
death.  Thus, on remand the appellant must be provided with 
corrective notice.  

In the June 2006 remand, the RO was instructed to take 
appropriate action to print VA medical records on computer 
disk and place a hard copy in the claims folder.  The claims 
folder does not contain a hard copy of the VA medical records 
and there is no documentation that any of these records were 
unavailable.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
conditions for which her deceased spouse 
was service-connected at the time of his 
death and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition.  
An explanation of the evidence and 
information required to substantiate a 
DIC claim based on any conditions not yet 
service-connected should also be 
provided.  The notice should include 
information regarding the effective date 
of any award as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  VA medical records from October 2000 
to January 2003 on computer disk should 
be printed and a hard copy should be 
placed in the claims folder.  If any of 
these records are unavailable, written 
documentation of this should be included 
in the claims folder.  

3.  After completion of the above, the 
RO should review the expanded record, 
and determine if the benefits sought 
can be granted.  The appellant's claim 
for education benefits under Chapter 35 
should be reevaluated.  Unless the 
benefits sought are granted, the 
appellant and her representative should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The Veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


